        Case 5:20-cv-04091-GEKP Document 11 Filed 10/26/20 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JASON A. SANABRIA
     Plaintiff

        v.                                            CIVIL ACTION NO. 20-CV-4091

DR. GREGORY HELLWIG, et al
     Defendants

                                              ORDER

        AND NOW, thi~ (            of October, 2020, upon consideration of Plaintiff Jason A.

Sanabria's Motion to Proceed In Forma Pauperis (ECF No. 9), his Prisoner Trust Fund Account

Statement (ECF No. 9-1 ), his pro se Complaint (ECF No. 1), and his Letters (ECF Nos. 4 & 5), it

is ORDERED that:

        1.     Leave to proceed informapauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      Jason A. Sanabria,# 183968, shall pay the full filing fee of $350 in installments,

pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court directs the

Warden of Lehigh County Jail or other appropriate official to assess an initial filing fee of20%

of the greater of (a) the average monthly deposits to Mr. Sanabria's inmate account; or (b) the

average monthly balance in Mr. Sanabria's inmate account for the six-month period immediately

preceding the filing of this case. The Warden or other appropriate official shall calculate, collect,

and forward the initial payment assessed pursuant to this Order to the Court with a reference to

the docket number for this case. In each succeeding month when the amount in Mr. Sanabria's

inmate trust fund account exceeds $10.00, the Warden or other appropriate official shall forward

payments to the Clerk of Court equaling 20% of the preceding month's income credited to Mr.
        Case 5:20-cv-04091-GEKP Document 11 Filed 10/26/20 Page 2 of 4



Sanabria's inmate account until the fees are paid. Each payment shall refer to the docket number

for this case.

        3.       The Clerk of Court is directed to SEND a copy of this Order to the Warden of

Lehigh County Jail.

        4.       The Complaint is DEEMED filed.

        5.       The Complaint is DISMISSED in its entirety for failure to state a claim pursuant

to 28 U.S.C. § 1915(e)(2)(B)(ii) for the reasons stated in the Court's Memorandum, as follows:

                 a. Mr. Sanabria's claims against the Commonwealth of Pennsylvania are

                    DISMISSED WITH PREJUDICE and the Clerk of Court is directed to

                    TERMINATE this Defendant from the docket; and

                 b. Mr. Sanabria's remaining claims are DISMISSED WITHOUT

                    PREJUDICE to amendment as set forth in paragraph six (6) of this Order.

       6.        Mr. Sanabria may file an amended complaint within thirty (30) days of the date of

this Order as to the claims the Court dismissed without prejudice. Any amended complaint must

identify all defendants in the caption of the amended complaint in addition to identifying them in

the body of the amended complaint and shall state the basis for Mr. Sanabria's claims against

each defendant. The amended complaint shall be a complete document that does not rely on the

initial Complaint or other papers filed in this case to state a claim. Mr. Sanabria is put on notice

that letters submitted to the Court will not be considered part of his amended complaint. When

drafting his amended complaint, Mr. Sanabria should be mindful of the Court's reasons for

dismissing the claims in his initial Complaint as explained in the Court's Memorandum. He

must also write as legibly as possible so that the Court can read his handwriting. Upon the filing

of an amended complaint, the Clerk shall not make service until so ORDERED by the Court.
        Case 5:20-cv-04091-GEKP Document 11 Filed 10/26/20 Page 3 of 4



        7.     The Clerk of Court is DIRECTED to send Mr. Sanabria a blank copy of the

Court's form complaint for a prisoner filing a civil rights action bearing the above civil action

number. Mr. Sanabria may use this form to file his amended complaint ifhe chooses to do so. 1

        8.     IfMr. Sanabria does not wish to amend his Complaint and instead intends to

stand on his Complaint as originally pled, he may file a notice with the Court within thirty (30)

days of the date of this Order stating that intent, at which time the Court will issue a final order

dismissing the case. Any such notice should be titled "Notice to Stand on Complaint," and shall

include the civil action number for this case. See Weber v. McGrogan, 939 F.3d 232 (3d Cir.

2019) ("If the_ plaintiff does not desire to amend, he may file an appropriate notice with the

district court asserting his intent to stand on the complaint, at which time an order to dismiss the

action would be appropriate." (quoting Borelli v. City of Reading, 532 F.2d 950,951 n.1 (3d Cir.

1976))); In re Westinghouse Sec. Litig., 90 F.3d 696, 703-04 (3d Cir. 1996) (holding "that the

district court did not abuse its discretion when it dismissed with prejudice the otherwise viable

claims ... following plaintiffs' decision not to rep lead those claims" when the district court

"expressly warned plaintiffs that failure to replead the remaining claims ... would result in the

dismissal of those claims").

       9.     IfMr. Sanabria fails to file any response to this Order, the Court will conclude that

Mr. Sanabria intends to stand on his Complaint and will issue a final order dismissing this case. 2

See Weber, 939 F.3d at 239-40 (explaining that a plaintiffs intent to stand on his complaint may


1
 This form is available on the Court's website at
http://www.paed.uscourts.gov/documents2/forms/forms-pro-se.
2
 The six-factor test announced in Pou/is v. State Farm Fire & Casualty Co., 747 F.2d 863 (3d
Cir. 1984), is inapplicable to dismissal orders based on a plaintiffs intention to stand on his
complaint. See Weber, 939 F.3d at 241 & n.11 (treating the "stand on the complaint" doctrine as
distinct from dismissals under Federal Rule of Civil Procedure 41(b) for failure to comply with a
court order, which require assessment of the Pou/is factors); see also Elansari v. Altria, 799 F.
        Case 5:20-cv-04091-GEKP Document 11 Filed 10/26/20 Page 4 of 4



be inferred from inaction after issuance of an order directing him to take action to cure a

defective complaint).




App'x 107, 108 n.1 (3d Cir. 2020) (per curiam). Indeed, an analysis under Pou/is is not required
when a plaintiff willfully abandons the case or makes adjudication impossible, as would be the
case when a plaintiff opts not to amend his complaint, leaving the case without an operative
pleading. See Dickens v. Danberg, 700 F. App'x 116, 118 (3d Cir. 2017) (per curiam) ("Where a
plaintiffs conduct clearly indicates that he willfully intends to abandon the case, or where the
plaintiffs behavior is so contumacious as to make adjudication of the case impossible, a
balancing of the Pou/is factors is not necessary."); Baker v. Accounts Receivables Mgmt., Inc.,
292 F.R.D. 171, 175 (D.N.J. 2013) ("[T]he Court need not engage in an analysis of the
six Pou/is factors in cases where a party willfully abandons her case or otherwise makes
adjudication of the matter impossible." (citing cases)).
